DETAILED ACTION
The action is responsive to the Application filed on 04/14/2020. Claims 1-20 are pending in the case. Claims 1, 9, 13 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL, MOBILE TERMINAL AND METHOD FOR CONTROLLING MOBILE TERMINAL TO DEMAGNIFY A USER INTERFACE FOR EASY ONE-HANDED OPERATION.

Claim Interpretation
Examiner preliminarily notes that independent claim 9 is interpreted to include all claim limitations from claim 1.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "one-handed operation sensing unit being configured to sense", "an electric current signal detector configured to detect" and "a resized image generator configured to resize" in claims 1, 4, 7, 13 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20140109022 A1, hereinafter Wei) in view of Terrero et al. (US 20150234581 A1, hereinafter Terrero) in further view of Takahashi (US 20110012852 A1).

As to claim 1, Wei discloses a mobile terminal comprising: 
a display panel, comprising a first substrate ("A screen of a terminal device generally includes a display layer,” Wei paragraph 0049) and a second substrate arranged opposite to the first substrate (“A screen of a terminal device generally includes a display layer and a touch-sensitive layer that are superposed,” Wei paragraph 0049), the first substrate or the second substrate comprising a display region and a peripheral region beside the display region ("A screen of a terminal device ; 
a border configured to surround the display panel (“As shown in FIG. 3B, a terminal device 300 detects that the touch operation of the user starts from a border of the screen display area, for example, from a right border 302 of the screen display area,” Wei paragraph 0084; Wei Figure 3B 302, 304); and 
a one-handed operation sensing unit arranged on the border, the one-handed operation sensing unit being configured to sense a one-handed holding operation of a user and a position at which the user holds the display panel and to send a touch signal in response to the one-handed holding operation of the user (“When a start position of the touch operation performed by the user on the terminal device is in the border of the screen display area of the terminal device and the touch operation slides into the screen display area of the terminal device from the border of the screen display area of the terminal device, the terminal device can detect and identify such a touch operation and define the first point touched by the touch operation in the screen display area as a starting point,” Wei paragraph 0050; “That is, the operation interface 306 after the reduction processing closely contacts the right border 302 of the screen display area, from which the touch operation of the user starts, so that a finger of the same hand (for example, the right hand) of the user, which initiates the touch operation, conveniently operates on an arbitrary position in the operation interface after the reduction processing,” Wei paragraph 0084, when the user performs the one-handed operation mode command it is sensed whether a left or right hand is holding the device based on whether the command started from the left border or right border region); and 
a touch signal processor configured to determine a one-handed operation comfortable region in the display region from the position at which the user holds the display panel ("For  configured to demagnify an operation graphic interface displayed in full-screen in the display region and to display the demagnified operation graphic interface in the one-handed operation comfortable region in the display region, in response to the touch signal ("Perform, according to the touch operation, reduction processing on an operation interface displayed in the screen display area, where one edge of an operation interface after the reduction processing includes the starting point of the touch operation in the screen display area," Wei paragraph 0069; "For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation," Wei paragraph 0070; “At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071), 
wherein the one-handed operation sensing unit is arranged on a side of the border (“The area of the touch-sensitive layer of the screen may be greater than that of the display layer of the screen. A display layer region of the screen of the terminal device is referred to as a screen display area, and a screen region other than the screen display area is referred as a border of the screen display area," Wei paragraph 0049, the touch sensitive layer is larger than the display layer and comprises both the display layer and a peripheral region of the display layer).

Terrero teaches a pre-stored radius of a region operated by a finger in the one-handed holding operation (“In addition, the thumb span 116 may be calculated for each one of a plurality of different users… For example, the thumb span 116 may include a height and a width for the dimensions of the thumb span 116,” Terrero paragraph 0033; Terrero Figure 2 116; "FIG. 2 illustrates one embodiment of the endpoint device 100 calculating the thumb span 116 of a user. In one embodiment, the endpoint device 100 may calculate the thumb span 116 as part of an initialization sequence when the user first purchases the endpoint device 100. In another embodiment, the endpoint device 100 may allow multiple users to create different user accounts. The endpoint device 100 may calculate the thumb span 116 whenever a new user account is created," Terrero paragraph 0030, the thumbspan is first calculated as part of initialization sequence (i.e., is stored and not calculated with every use of the 1-handed feature)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to determine a radius of a region operated by a finger as taught by Terrero. One would have been motivated to make such a combination so that the UI reduction can be adapted for a multitude of users, thus maximizing comfort for a variety of unique finger spans (Terrero paragraph 0033).
However neither Wei nor Terrero appear to explicitly disclose
a border arranged at a peripheral side of the display panel, and
the side of the border facing towards a side of the peripheral region, and the display panel, the one-handed operation sensing unit and the border are arranged in sequence along a direction parallel to a display surface of the display panel.
Takahashi teaches a border arranged at a peripheral side of the display panel (“To put it concretely, the protection plate 52 is formed in the size larger than the transparent substrate 512 on the observation side of the liquid crystal display panel 51," Takahashi paragraph 0031; Takahashi Figure 5A protection plate 52 is larger than screen 51, thus a border region exists in the protection plate), and
the side of the border facing towards a side of the peripheral region (“A touch panel 90 of an electronic apparatus 1A shown in FIG. 9 is arranged to intervene between the liquid crystal display panel 51 and the protection plate 52,” Takahashi paragraph 0065, in the combination Wei’s oversized touch panel is between the display panel and the cover plate and is thus facing towards the peripheral region), and the display panel, the one-handed operation sensing unit and the border are arranged in sequence along a direction parallel to a display surface of the display panel (“A touch panel 90 of an electronic apparatus 1A shown in FIG. 9 is arranged to intervene between the liquid crystal display panel 51 and the protection plate 52,” Takahashi paragraph 0065; Takahashi Figure 9 all members are side-by-side in the Z extending direction of the display surface).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to have a peripheral side/layer including a border region as taught by Takahashi. One would have been motivated to make such a combination so that the whole touch sensitive layer in Wei could be protected.

As to claim 8, Wei as modified by Terrero and Takahashi further discloses the mobile terminal according to claim 1, wherein the one-handed operation sensing unit includes a myoelectric sensing device provided onto the border (“For the touch panel 90, any one of… an electrostatic capacity system… is used,” Takahashi paragraph 0065).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to allow the one-handed operation sensing unit to be a myoelectric sensing device as taught by Takahashi. One would have been motivated to make such a combination so that the finished product could work with more kinds of sensors thus improving utility.

As to claim 9, Wei as modified by Terrero and Takahashi further discloses a method for controlling the mobile terminal according to claim 1, the method comprising: 
sensing a one-handed operation signal by the mobile terminal, the one-handed operation signal being triggered by an operation of a user holding the mobile terminal with one hand (“That ; 
demagnifying an operation graphic interface displayed in full screen to a demagnified operation graphic interface in a predetermined one-handed operation comfortable region by the mobile terminal in response to the one- handed operation signal, the predetermined one-handed operation comfortable region being positioned on a basis of a position at which the user holds the display panel ("Perform, according to the touch operation, reduction processing on an operation interface displayed in the screen display area, where one edge of an operation interface after the reduction processing includes the starting point of the touch operation in the screen display area," Wei paragraph 0069; "For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation," Wei paragraph 0070; “At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071); and 
displaying the demagnified operation graphic interface in the one-handed operation comfortable region by the mobile terminal (Wei Figure 3B 306), 
wherein the one-handed operation sensing unit is arranged on the peripheral region of the first substrate or the second substrate (“When a start position of the touch operation performed by the user on the terminal device is in the border of the screen display area of the terminal device and the touch operation slides into the screen display area of the terminal device from the border of the screen display area of the terminal device, the terminal device can detect and identify such a touch operation and define the first point touched by the touch operation in the screen display area as a starting point,” Wei paragraph 0050, the one-handed operation touch command needs to start from the border (i.e., peripheral) region).

As to claim 10, Wei as modified by Terrero and Takahashi further discloses the method according to claim 9, wherein demagnifying an operation graphic interface displayed in full screen to a demagnified operation graphic interface in a predetermined one-handed operation comfortable region by the mobile terminal in response to the one-handed operation signal comprises: 
deciding whether the one-handed operation signal is triggered by an operation of the user holding the mobile terminal right-handed or by an operation of the user holding the mobile terminal left-handed, by the mobile terminal in response to the one-handed operation signal (“At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071); 
demagnifying the operation graphic interface displayed in full screen to the demagnified operation graphic interface in the predetermined one-handed operation comfortable region corresponding to a right hand of the user by the mobile terminal, in response to the mobile terminal deciding that the one-handed operation signal is triggered by an operation of the user holding the mobile terminal right-handed (“At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071); and 
demagnifying the operation graphic interface displayed in full screen to the demagnified operation graphic interface in the predetermined one-handed operation comfortable region corresponding to a left hand of the user by the mobile terminal, in response to the mobile terminal deciding that the one- handed operation signal is triggered by an operation of the user holding the mobile terminal left-handed (“At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071).

As to claim 11, Wei as modified by Terrero and Takahashi further discloses the method according to claim 9, further comprising: 
recovering the full screen display of the operation graphic interface from the demagnified operation graphic interface displayed in the one-handed operation comfortable region by the mobile terminal in case that the mobile terminal detects a first event ("After the finger of the user leaves the screen display area, that is, after a selection operation on the selected content is completed, the operation interface after the reduction processing can be automatically restored to the operation interface originally displayed in the screen display area," Wei paragraph 0075), 
wherein the first event is that the user completes respective operations in the demagnified operation graphic interface displayed in the one-handed operation comfortable region ("The end point position at which the touch operation is finished is detected, and the content at the end point position, for example, an icon of a certain application, a hyperlink address, a play/pause button, page up and page down buttons, or an exit button, is used as the selected content of the user," Wei paragraph 0073), or that the user holds the mobile terminal by both hands, or that the mobile terminal fails to sense the one-handed operation signal within a predetermined period.

As to claim 12, Wei as modified by Terrero and Takahashi further discloses the method according to claim 10, further comprising: 
recovering the full screen display of the operation graphic interface from the demagnified operation graphic interface displayed in the one-handed operation comfortable region by the mobile terminal in case that the mobile terminal detects a first event ("After the finger of the user leaves the screen display area, that is, after a selection operation on the selected content is completed, the operation interface after the reduction processing can be automatically restored to the operation interface originally displayed in the screen display area," Wei paragraph 0075), 
wherein the first event is that the user completes respective operations in the demagnified operation graphic interface displayed in the one-handed operation comfortable region ("The end point position at which the touch operation is finished is detected, and the content at the end point position, for example, an icon of a certain application, a hyperlink address, a play/pause button, page up and page down buttons, or an exit button, is used as the selected content of the user," Wei paragraph 0073), or that the user holds the mobile terminal by both hands, or that the mobile terminal fails to sense the one-handed operation signal within the predetermined period.

As to claim 13, Wei discloses a mobile terminal comprising: 
a display panel, comprising a first substrate ("A screen of a terminal device generally includes a display layer,” Wei paragraph 0049) and a second substrate arranged opposite to the first substrate (“A screen of a terminal device generally includes a display layer and a touch-sensitive layer , the first substrate or the second substrate comprising a display region and a peripheral region beside the display region ("A screen of a terminal device generally includes a display layer and a touch-sensitive layer that are superposed. The user obtains displayed content from the display layer and performs a touch operation on the terminal device through the touch-sensitive layer. The area of the touch-sensitive layer of the screen may be greater than that of the display layer of the screen. A display layer region of the screen of the terminal device is referred to as a screen display area, and a screen region other than the screen display area is referred as a border of the screen display area," Wei paragraph 0049, the touch sensitive layer is larger than the display layer and comprises both the display layer and a border region outside the display layer); 
a one-handed operation sensing unit on top of the peripheral region of the display panel, an orthographic projection of the one-handed operation sensing unit onto the display panel falling within the peripheral region and falling out of the display region (“As shown in FIG. 3B, a terminal device 300 detects that the touch operation of the user starts from a border of the screen display area, for example, from a right border 302 of the screen display area,” Wei paragraph 0084; Wei Figure 3B 302, 304; “The area of the touch-sensitive layer of the screen may be greater than that of the display layer of the screen. A display layer region of the screen of the terminal device is referred to as a screen display area, and a screen region other than the screen display area is referred as a border of the screen display area," Wei paragraph 0049, the touch sensitive layer is larger than the display layer and comprises both the display layer and a peripheral region of the display layer), wherein the one-handed operation sensing unit is configured to sense a one-handed holding operation of a user and a position at which the user holds the display panel and to send a touch signal in response to the one-handed holding operation of the user; and 
a touch signal processor configured to determine a one-handed operation comfortable region in the display region from the position at which the user holds the display panel ("For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and configured to demagnify an operation graphic interface displayed in full-screen in the display region and to display the demagnified operation graphic interface in the one-handed operation comfortable region in the display region, in response to the touch signal ("Perform, according to the touch operation, reduction processing on an operation interface displayed in the screen display area, where one edge of an operation interface after the reduction processing includes the starting point of the touch operation in the screen display area," Wei paragraph 0069; "For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation," Wei paragraph 0070; “At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071).
However Wei does not appear to explicitly disclose a pre-stored radius of a region operated by a finger in the one-handed holding operation.
Terrero teaches a pre-stored radius of a region operated by a finger in the one-handed holding operation (“In addition, the thumb span 116 may be calculated for each one of a plurality of different users… For example, the thumb span 116 may include a height and a width for the dimensions of the thumb span 116,” Terrero paragraph 0033; Terrero Figure 2 116).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to determine a radius of a region operated by a finger as taught by Terrero. One would have been motivated to make such a combination so that the UI reduction can be adapted for a multitude of users, thus maximizing comfort for a variety of unique finger spans (Terrero paragraph 0033).

a cover plate arranged above the display panel; and 
a one-handed operation sensing unit arranged between the display panel and the cover plate.
Takahashi teaches a cover plate arranged above the display panel (“To put it concretely, the protection plate 52 is formed in the size larger than the transparent substrate 512 on the observation side of the liquid crystal display panel 51," Takahashi paragraph 0031; Takahashi Figure 5A protection plate 52 is above the screen 51); and 
a one-handed operation sensing unit arranged between the display panel and the cover plate ("A touch panel 90 of an electronic apparatus 1A shown in FIG. 9 is arranged to intervene between the liquid crystal display panel 51 and the protection plate 52," Takahashi paragraph 0065).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to use have the touch sensing unit be between a panel and a cover plate as taught by Takahashi. One would have been motivated to make such a combination so that the finished product could work with more kinds of layer arrangements thus improving utility.

As to claim 14, Wei as modified by Terrero and Takahashi further discloses the mobile terminal according to claim 13, wherein the one-handed operation sensing unit comprises a plurality of touch electrodes (“For the touch panel 90, any one of a resistive film system, an electrostatic capacity system, an optical system, an electromagnetic induction system, and an ultrasonic wave system is used,” Takahashi paragraph 0065) which are arranged on a side of the cover plate facing the display panel and correspond to the peripheral region of the display panel ("The area of the touch-sensitive layer of the screen of the terminal device may be greater than that of the display layer," Wei paragraph 0067).

As to claim 20, Wei discloses a mobile terminal comprising: 
a display panel, comprising a first substrate ("A screen of a terminal device generally includes a display layer,” Wei paragraph 0049) and a second substrate arranged opposite to the first substrate (“A screen of a terminal device generally includes a display layer and a touch-sensitive layer , the first substrate or the second substrate comprising a display region and a peripheral region beside the display region ("A screen of a terminal device generally includes a display layer and a touch-sensitive layer that are superposed. The user obtains displayed content from the display layer and performs a touch operation on the terminal device through the touch-sensitive layer. The area of the touch-sensitive layer of the screen may be greater than that of the display layer of the screen. A display layer region of the screen of the terminal device is referred to as a screen display area, and a screen region other than the screen display area is referred as a border of the screen display area," Wei paragraph 0049, the touch sensitive layer is larger than the display layer and comprises both the display layer and a border region outside the display layer); 
a border configured to surround the display panel (“As shown in FIG. 3B, a terminal device 300 detects that the touch operation of the user starts from a border of the screen display area, for example, from a right border 302 of the screen display area,” Wei paragraph 0084; Wei Figure 3B 302, 304); and 
a one-handed operation sensing unit arranged on the border, wherein the one-handed operation sensing unit is configured to sense a one-handed holding operation of a user and a position at which the user holds the display panel and to send a touch signal in response to the one-handed holding operation of the user (“When a start position of the touch operation performed by the user on the terminal device is in the border of the screen display area of the terminal device and the touch operation slides into the screen display area of the terminal device from the border of the screen display area of the terminal device, the terminal device can detect and identify such a touch operation and define the first point touched by the touch operation in the screen display area as a starting point,” Wei paragraph 0050; “That is, the operation interface 306 after the reduction processing closely contacts the right border 302 of the screen display area, from which the touch operation of the user starts, so that a finger of the same hand (for example, the right hand) of the user, which initiates the touch operation, conveniently operates on an arbitrary position in the operation interface after the reduction processing,” Wei paragraph 0084, when the user performs the one-handed operation mode command it is sensed whether a left or right hand is holding the device based on whether the command started from the left border or right border region); and 
a touch signal processor configured to determine a one-handed operation comfortable region in the display region from the position at which the user holds the display panel ("For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation," Wei paragraph 0070) configured to demagnify an operation graphic interface displayed in full-screen in the display region and to display the demagnified operation graphic interface in the one-handed operation comfortable region in the display region, in response to the touch signal ("Perform, according to the touch operation, reduction processing on an operation interface displayed in the screen display area, where one edge of an operation interface after the reduction processing includes the starting point of the touch operation in the screen display area," Wei paragraph 0069; "For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation," Wei paragraph 0070; “At least one edge of the operation interface after the reduction processing or an extension line of at least one edge of the operation interface after the reduction processing should include the starting point of the touch operation in the screen display area. That is, the operation interface after the reduction processing should closely contact the border from which the touch operation of the user starts, so that a finger of the same hand of the user, which initiates the touch operation, can reach an arbitrary position of the operation interface after the reduction processing,” Wei paragraph 0071), 
wherein the one-handed operation sensing unit is arranged on a side of the border (“The area of the touch-sensitive layer of the screen may be greater than that of the display layer of the screen. A display layer region of the screen of the terminal device is referred to as a screen display area, and a screen region other than the screen display area is referred as a border of the screen display area," Wei 
However Wei does not appear to explicitly disclose a pre-stored radius of a region operated by a finger in the one-handed holding operation.
Terrero teaches a pre-stored radius of a region operated by a finger in the one-handed holding operation (“In addition, the thumb span 116 may be calculated for each one of a plurality of different users… For example, the thumb span 116 may include a height and a width for the dimensions of the thumb span 116,” Terrero paragraph 0033; Terrero Figure 2 116; "FIG. 2 illustrates one embodiment of the endpoint device 100 calculating the thumb span 116 of a user. In one embodiment, the endpoint device 100 may calculate the thumb span 116 as part of an initialization sequence when the user first purchases the endpoint device 100. In another embodiment, the endpoint device 100 may allow multiple users to create different user accounts. The endpoint device 100 may calculate the thumb span 116 whenever a new user account is created," Terrero paragraph 0030, the thumbspan is first calculated as part of initialization sequence (i.e., is stored and not calculated with every use of the 1-handed feature)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to determine a radius of a region operated by a finger as taught by Terrero. One would have been motivated to make such a combination so that the UI reduction can be adapted for a multitude of users, thus maximizing comfort for a variety of unique finger spans (Terrero paragraph 0033).
However neither Wei nor Terrero appear to explicitly disclose
a border arranged at a peripheral side of the display panel, and
the side of the border facing away from a side of the display panel, and the display panel, the border and the one-handed operation sensing unit are arranged in sequence along a direction parallel to a display surface of the display panel.
Takahashi teaches a border arranged at a peripheral side of the display panel (“To put it concretely, the protection plate 52 is formed in the size larger than the transparent substrate 512 on the , and
the side of the border facing away from a side of the display panel (Takahashi Figure 9 the touch layer 90 does not touch the liquid crystal layer 514 or the cover layer 52 (i.e., is physically away)), and the display panel, the border and the one-handed operation sensing unit are arranged in sequence along a direction parallel to a display surface of the display panel (“A touch panel 90 of an electronic apparatus 1A shown in FIG. 9 is arranged to intervene between the liquid crystal display panel 51 and the protection plate 52,” Takahashi paragraph 0065; Takahashi Figure 9 all members are side-by-side in the Z extending direction of the display surface).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to have a peripheral side/layer including a border region as taught by Takahashi. One would have been motivated to make such a combination so that the whole touch sensitive layer in Wei could be protected.

Claims 2-4, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20140109022 A1, hereinafter Wei) in view of Terrero et al. (US 20150234581 A1, hereinafter Terrero) in further view of Takahashi (US 20110012852 A1) in further view of Chung et al. (US 20080074401 A1, hereinafter Chung).

As to claim 2, Wei as modified by Terrero and and Takahashi discloses the mobile terminal according to claim 1, however neither Wei nor Terrero nor Takahashi appear to explicitly disclose a limitation wherein the one-handed operation sensing unit comprises a plurality of infrared transmitters and a plurality of infrared detectors which are arranged on the border, and wherein the border has transparent parts at positions corresponding to the infrared transmitters and the infrared detectors.
Chung teaches a limitation wherein the one-handed operation sensing unit comprises a plurality of infrared transmitters and a plurality of infrared detectors which are arranged on the border, and wherein the border has transparent parts at positions corresponding to the infrared transmitters and the infrared detectors ("If a finger or a other non-transmitting object contacts the .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei so that Wei’s touch sensing mechanism uses infrared transmitters and infrared detectors to detect a hand/finger as taught by Chung. One would have been motivated to make such a combination so that the finished product could work with more kinds of sensors and more configurations of mobile terminals, resulting in greater utility for the finished product.

As to claim 3, Wei as modified by Terrero, Takahashi and Chung further discloses the mobile terminal according to claim 2, wherein the infrared transmitters and the infrared detectors are arranged alternately (Chung Figure 4 “IR LED” in between “IR TFT” sections).

As to claim 4, Wei as modified by Terrero, Takahashi and Chung further discloses the mobile terminal according to claim 2, wherein each of the plurality of infrared detectors comprises: 
an infrared light receiver configured to receive an infrared light reflected by a hand of the user and to convert the infrared light into an electric current signal (“FIG. 8 shows a multi-touch operation of the liquid crystal device having a multi-touch sensing function. If a finger or a other non-transmitting object contacts the upper transparent substrate 41 when the display panel 40 is energized, infrared light is reflected from the contact surface and is received by the IR TFT. A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031; “If a gate high voltage is supplied to the ; 
a signal amplifier configured to amplify the electric current signal from the infrared light receiver, the electric current signal changing depending on intensity of infrared light received by the plurality of infrared detectors (“The gate integrated circuit 72 is connected to the gate lines G1-Gn of the display panel 40 to sequentially supply a gate pulse or a scanning pulse to the gate lines G1-Gn. The read-out integrated circuit 73 is connected to the read-out lines ROL of the display panel 40 to amplify an electric charge from the read-out lines ROL to produce a voltage signal. The digital board 74 controls the integrated circuits 71, 72, and 73. The system circuit board 75 is connected to the digital board 74,” Chung paragraph 0048; “The read-out integrated circuit 73 includes a voltage amplifier, and converts and amplifies an electric charge into a voltage to supply the digital board 74,” Chung paragraph 0050); and 
an electric current signal detector configured to detect the amplified electric current signal by the signal amplifier to generate the touch signal (“The read-out integrated circuit 73 includes a voltage amplifier, and converts and amplifies an electric charge into a voltage to supply the digital board 74,” Chung paragraph 0050; “A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031), and 
wherein the touch signal processor further comprises: 
a drive circuit configured to drive display operation of the display panel (“A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031; ; and 
a control circuit configured to control the drive circuit in response to the touch signal generated by the electric current signal detector (“A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031; “According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area,” Wei paragraph 0052).

As to claim 7, Wei as modified by Terrero, Takahashi and Chung further discloses the mobile terminal according to claim 4, wherein the touch processor further comprises: 
a resized image generator configured to resize an image and output the resized image into the display panel (“According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area. For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation,” Wei paragraph 0052), and 
wherein the control circuit is configured to control the resized image generator to generate the resized image in response to the touch signal generated by the electric current signal detector (“According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area. For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions .

As to claim 16, Wei as modified by Terrero and Takahashi discloses the mobile terminal according to claim 13, however neither Wei nor Terrero nor Takahashi appear to explicitly disclose a limitation wherein the one-handed operation sensing unit comprises a plurality of infrared transmitters and a plurality of infrared detectors which are arranged on a side of the cover plate facing the display panel and correspond to the peripheral region of the display panel, and wherein the cover plate has transparent parts at positions corresponding to the infrared transmitters and the infrared detectors.
Chung teaches a limitation wherein the one-handed operation sensing unit comprises a plurality of infrared transmitters and a plurality of infrared detectors which are arranged on a side of the cover plate facing the display panel and correspond to the peripheral region of the display panel ("If a finger or a other non-transmitting object contacts the upper transparent substrate 41 when the display panel 40 is energized, infrared light is reflected from the contact surface and is received by the IR TFT. A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified," Chung paragraph 0031; Chung Figure 4 "IR TFT", "IRLED"), and wherein the cover plate has transparent parts at positions corresponding to the infrared transmitters and the infrared detectors (“A transparent window is disposed in alignment with the infrared light source,” Chung paragraph 0011).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei so that Wei’s touch sensing mechanism uses infrared transmitters and infrared detectors to detect a hand/finger as taught by Chung. One would have been motivated to make such a combination so that the finished product could work with more kinds of sensors and more configurations of mobile terminals, resulting in greater utility for the finished product.

claim 17, Wei as modified by Terrero, Takahashi and Chung further discloses the mobile terminal according to claim 16, wherein the infrared transmitters and the infrared detectors are arranged alternately (Chung Figure 4 “IR LED” in between “IR TFT” sections).

As to claim 18, Wei as modified by Terrero, Takahashi and Chung further discloses the mobile terminal according to claim 16, wherein each of the plurality of infrared detectors comprises: 
an infrared light receiver configured to receive an infrared light reflected by a hand of the user and to convert the infrared light into an electric current signal (“FIG. 8 shows a multi-touch operation of the liquid crystal device having a multi-touch sensing function. If a finger or a other non-transmitting object contacts the upper transparent substrate 41 when the display panel 40 is energized, infrared light is reflected from the contact surface and is received by the IR TFT. A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031; “If a gate high voltage is supplied to the gate electrode GE of the second TFT TFT2 when the IR TFT senses visible light and the first storage capacitor Cst1 charges, the second TFT TFT2 is turned-on and the electric charge, which charged the first storage capacitor Cst1, is supplied to a read-out integrated circuit (not shown) via the combination of the source electrode SE of the second TFT TFT2, a channel of the active layer 102, the drain electrode DE, and the read-out line ROL,” Chung paragraph 0046); 
a signal amplifier configured to amplify the electric current signal from the infrared light receiver, the electric current signal changing depending on intensity of infrared light received by the plurality of infrared detectors (“The gate integrated circuit 72 is connected to the gate lines G1-Gn of the display panel 40 to sequentially supply a gate pulse or a scanning pulse to the gate lines G1-Gn. The read-out integrated circuit 73 is connected to the read-out lines ROL of the display panel 40 to amplify an electric charge from the read-out lines ROL to produce a voltage signal. The digital board 74 controls the integrated circuits 71, 72, and 73. The system circuit board 75 is connected to the digital board 74,” Chung paragraph 0048; “The read-out integrated circuit 73 includes a voltage amplifier, and ; and 
an electric current signal detector configured to detect the amplified electric current signal by the signal amplifier to generate the touch signal (“The read-out integrated circuit 73 includes a voltage amplifier, and converts and amplifies an electric charge into a voltage to supply the digital board 74,” Chung paragraph 0050; “A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031), and 
wherein the touch signal processor further comprises: 
a drive circuit configured to drive display operation of the display panel (“A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031; “According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area,” Wei paragraph 0052); and 
a control circuit configured to control the drive circuit in response to the touch signal generated by the electric current signal detector (“A digital signal processing circuit processes and analyzes the infrared light received by the IR TFT. As a result, a coordinate value corresponding to the touch point is calculated, and the a plurality of touch points are recognized and identified. At the same time, one or more touch images corresponding to the touch points are displayed on the display panel 40,” Chung paragraph 0031; “According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area,” Wei paragraph 0052).

claim 19, Wei as modified by Terrero, Takahashi and Chung further discloses the mobile terminal according to claim 18, wherein the touch processor further comprises: 
a resized image generator configured to resize an image and output the resized image into the display panel (“According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area. For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation,” Wei paragraph 0052), and 
wherein the control circuit is configured to control the resized image generator to generate the resized image in response to the touch signal generated by the electric current signal detector (“According to the touch operation detected in step S110, reduction processing is performed on the operation interface of an original size displayed in the screen display area. For example, according to factors such as the starting point or a sliding distance of the touch operation in the screen display area after the touch operation slides into the screen display area, reduction processing of different positions and proportions can be performed on the operation interface of an original size displayed in the screen display area, so as to obtain an operation interface having a smaller size and being suitable for an operation,” Wei paragraph 0052).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20140109022 A1, hereinafter Wei) in view of Terrero et al. (US 20150234581 A1, hereinafter Terrero) in further view of Takahashi (US 20110012852 A1) in further view of Chung et al. (US 20080074401 A1, hereinafter Chung) in further view of Toda et al. (US 20060044429 A1, hereinafter Toda).

As to claim 5, Wei as modified by Terrero, Takahashi and Chung discloses the mobile terminal according to claim 4, however neither Wei nor Terrero nor Takahasi nor Chung appear to explicitly disclose a limitation wherein the infrared light receiver comprises: 

Toda teaches a limitation wherein the infrared light receiver comprises: 
a N type semiconductor layer, a P type semiconductor layer and an infrared photo- sensitive material layer sandwiched between the N type semiconductor layer and the P type semiconductor layer (“For example, in the example shown in FIG. 86 to 88, the n-type Si region 93 constituting each photoelectric conversion element 12W for visible light is formed in a comb structure pattern of p-type and n-type in the surface of the p-type Si region 92 constituting each photoelectric conversion element 121R for infrared light so that one unit cell corresponds to three times the period, and a read gate 124 and pixel amplifier 205 are provided for each of the patterns,” Toda paragraph 0445; Toda Figure 87, 121R photoelectric conversion elements is in between N-type layer and P-type layer).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei so that Wei’s touch sensing mechanism uses infrared transmitters and infrared detectors comprising n-type and p-type layers and an infrared photo-sensitive layer as taught by Toda. One would have been motivated to make such a combination so that the finished product could work with more kinds of sensors and more configurations of mobile terminals, resulting in greater utility for the finished product.

As to claim 6, Wei as modified by Terrero, Takahashi, Chung and Toda further discloses the mobile terminal according to claim 5, wherein the infrared light receiver further comprises: 
a thin film transistor amplifier on a side of the P type semiconductor layer distal to the N type semiconductor layer (“a pixel amplifier (cell amplifier; pixel signal generator) 205 (one of 205B, 205G, and 205B for respective colors) including an amplification semiconductor element (for example, a transistor),” Toda paragraph 0252; “For example, in the example shown in FIG. 86 to 88, the n-type Si region 93 constituting each photoelectric conversion element 12W for visible light is formed in a comb structure pattern of p-type and n-type in the surface of the p-type Si region 92 constituting each photoelectric conversion element 121R for infrared light so that one unit cell corresponds to three times the period, and a read gate 124 and pixel amplifier 205 are provided for each of the patterns,” Toda .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20140109022 A1, hereinafter Wei) in view of Terrero et al. (US 20150234581 A1, hereinafter Terrero) in further view of Takahashi (US 20110012852 A1) in further view of Kim et al. (US 20130300697 A1, hereinafter Kim).

As to claim 15, Wei as modified by Terrero and Takahashi discloses the mobile terminal according to claim 14, however neither Wei nor Terrero nor Takahashi appear to explicitly disclose a limitation wherein the touch electrodes are arranged on a curved portion on the cover plate.
Kim discloses a limitation wherein the touch electrodes (“The touch panel converts pressure applied to a specific part or variation in capacitance created at the specific part into an electric input signal,” Kim paragraph 0059) are arranged on a curved portion on the cover plate ("Referring to FIG. 6, the user may input the internal event (e.g., a scroll event) for releasing the lock at the sub-region 120. For example, the user may touch the lock release item 530 in the sub-region 120 or an optional region of the sub-region 120 to move (e.g., a drag, a flick, and the like) the region in one direction for lock release (e.g., an upward direction of the portable terminal)," Lee paragraph 0087; Lee Figure 6 touch point in 120 curved region).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of Wei to replace Wei’s touch sensitive border region with a curved part of a display as taught by Kim. One would have been motivated to make such a combination so that Wei’s demagnifying feature could be used with more kinds of devices such as mobile devices lacking a border.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030218175 A1 to Ogawa et al. discloses a photo detect element and an optical semiconductor device where an infrared photo detect element is disposed between n-type and p-type layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171